

EXHIBIT 10.4




This document constitutes part of a prospectus covering securities
that have been registered under the Securities Act of 1933.


EOG RESOURCES, INC.
PERFORMANCE UNIT AWARD AGREEMENT


GRANTEE: [Participant Name: First Name Middle Name Last Name] [Participant ID:
Participant ID]


Congratulations! You have been granted an Award of EOG Resources, Inc.
Performance Units as follows:


Date of Grant:
[Grant Date: Month DD, YYYY]
Performance Units granted under this Award
(subject to adjustment as set forth below):
[Granted: Shares Granted]
Vesting Date:
The February 28th immediately following the Certification Date (as defined
below)



The Compensation Committee of the Board of EOG Resources, Inc. (the “Company”)
hereby grants to you, the above-named Grantee, effective as of the Date of Grant
set forth above, a Performance Unit Award (the “Award”) in accordance with the
terms set forth below.


General. This Performance Unit Award Agreement (this “Agreement”) is governed by
the terms and conditions of the Amended and Restated EOG Resources, Inc. 2008
Omnibus Equity Compensation Plan (as may be amended from time to time, the
“Plan”), which is hereby made a part of this Agreement. All capitalized terms
that are not defined in this Agreement have the meanings ascribed to them under
the Plan. Under the terms of this Agreement and the Plan, a Performance Unit
ledger account will be maintained by the Company (or its agent) until you become
vested in the Performance Units (i.e., the lapse of the forfeiture restrictions
thereon) or the Performance Units are forfeited and canceled pursuant to this
Agreement.


Performance Period; TSR Rank; Performance Multiple. Upon the completion of the
Performance Period (as defined on Annex A) and the certification (in writing) by
the Committee of the Total Shareholder Return (as defined on Annex A) over the
Performance Period of the Company and each Peer Company (as defined on Annex A)
and the Company’s corresponding TSR Rank (see chart on Annex A) for the
Performance Period and the applicable Performance Multiple (as specified in the
chart on Annex A)(the date of such certification by the Committee, the
“Certification Date”), such Performance Multiple shall be applied to the number
of Performance Units granted hereunder and, except in the case of an applicable
Performance Multiple of 100% or an applicable Performance Multiple of 0% (in
which case all Performance Units granted hereunder shall be deemed forfeited and
canceled), your Performance Unit ledger account shall be adjusted to reflect (i)
the additional Performance Units credited to you (in the case of a Performance
Multiple greater than 100%) or (ii) your decreased Performance Units (in the
case of a Performance Multiple less than 100% but greater than 0%).


Voting Rights; Dividend Equivalents. You will have no voting rights with respect
to the Company common stock represented by your Performance Units (including any
additional Performance Units which may be credited to you upon the completion of
the Performance Period based on the applicable Performance Multiple) until such
time as the Company common stock is issued to you upon your vesting in the
Performance Units. Dividend equivalents on unvested Performance Units shall
accrue and be credited by the Company for your benefit, and any such dividend
equivalents accrued and credited for your benefit shall have the same
Performance Multiple applied as is applied to your Performance Units. However,
such dividend equivalents shall not be paid to you until you become vested in
the related Performance Units and shall be forfeited in the event of the
forfeiture and cancellation of the related Performance Units pursuant to this
Agreement.







--------------------------------------------------------------------------------



Vesting. Assuming your continuous employment with the Company or an Affiliate,
this Award shall vest as of the close of business on the Vesting Date, and the
shares of Company common stock represented (on a one-for-one basis) by the
Performance Units granted hereunder (as adjusted for the applicable Performance
Multiple) and all dividend equivalents with respect to such Performance Units
shall be distributed to you on the first business day following the Vesting Date
or as soon as administratively practicable thereafter, but no later than 60 days
after such date.


Termination of Employment. If your employment with the Company or an Affiliate
terminates prior to the Vesting Date, your Performance Units granted hereunder,
and any dividend equivalents credited with respect to such Performance Units,
shall vest and be distributed to you, or shall be forfeited and canceled, as set
forth below.


Due to Death. If your employment with the Company or an Affiliate terminates due
to death on or prior to the end date of the Performance Period, (i) all
forfeiture restrictions on the Performance Units granted hereunder shall lapse
effective as of the date of your death; (ii) the Performance Multiple to be
applied to the number of Performance Units granted hereunder shall be 100%; and
(iii) all shares of Company common stock represented by the Performance Units
granted hereunder shall be distributed to your beneficiary as soon as
administratively practicable following your date of death, but no later than 60
days after such date. If your employment with the Company or an Affiliate
terminates due to death subsequent to the end date of the Performance Period,
but prior to the Vesting Date, (i) all forfeiture restrictions on the
Performance Units granted hereunder shall lapse effective as of the date of your
death; (ii) the Performance Multiple to be applied to the number of Performance
Units granted hereunder shall be the Performance Multiple for the Performance
Period as certified by the Committee; and (iii) all shares of Company common
stock represented by the Performance Units granted hereunder (as adjusted for
the applicable Performance Multiple) shall be distributed to your beneficiary as
soon as administratively practicable following the Vesting Date, but no later
than 60 days after such date.


Due to Disability. If your employment with the Company or an Affiliate
terminates due to Disability prior to the Vesting Date, (i) all forfeiture
restrictions on the Performance Units granted hereunder shall lapse effective as
of the date of such termination; (ii) the Performance Multiple to be applied to
the number of Performance Units granted hereunder shall be the Performance
Multiple for the Performance Period as certified by the Committee; and (iii) all
shares of Company common stock represented by the Performance Units granted
hereunder (as adjusted for the applicable Performance Multiple) shall be
distributed to you as soon as administratively practicable following the later
of (A) the date that is six months following the effective date of such
termination (to account for the six-month delay applicable to specified
employees described under “Section 409A” below) or (B) the Vesting Date, but no
later than 60 days after the later of such dates.


Due to Retirement After Age 62. If your employment with the Company or an
Affiliate terminates due to Retirement prior to the Vesting Date and after
attaining age 62 with at least five years of service with the Company, (i) all
forfeiture restrictions on the Performance Units granted hereunder shall lapse
effective as of the date of such termination; (ii) the Performance Multiple to
be applied to the number of Performance Units granted hereunder shall be the
Performance Multiple for the Performance Period as certified by the Committee;
and (iii) all shares of Company common stock represented by the Performance
Units granted hereunder (as adjusted for the applicable Performance Multiple)
shall be distributed to you as soon as administratively practicable following
the later of (A) the date that is six months following the effective date of
such Retirement (to account for the six-month delay applicable to specified
employees described under “Section 409A” below) or (B) the Vesting Date, but no
later than 60 days after the later of such dates.


Due to Retirement Prior to Age 62. If your employment with the Company or an
Affiliate terminates voluntarily prior to the Vesting Date and your termination
is designated in writing by the Company as a “Company-approved Retirement prior
to age 62” with at least five years of service with the Company, subject to such
restrictions as the Company may impose (including, but not limited to, a
six-month post-employment non-competition agreement), (i) the Performance
Multiple to be applied to the number of Performance Units granted hereunder
shall be the Performance Multiple for the Performance Period as certified by the
Committee; and (ii) for each whole year that has passed since the Date of Grant
set forth above up to and including the effective date of such Retirement, you
shall be eligible to receive a distribution of one-third (33%) of the shares of
Company common stock represented by the Performance Units granted



--------------------------------------------------------------------------------



hereunder (as adjusted for the applicable Performance Multiple). Such shares of
Company common stock shall be distributed to you as soon as administratively
practicable following the later of (A) the date that is six months following the
effective date of such Retirement or (B) the Vesting Date, but no later than 60
days after the later of such dates, provided that you do not violate the
provisions of any restrictive covenants to which you are subject (including
those set forth in any post-employment non-competition agreement between you and
the Company), in which case all Performance Units (including any additional
Performance Units which may have been credited to you upon the completion of the
Performance Period based on the applicable Performance Multiple) shall be
forfeited and canceled.


Due to Involuntary Termination for Other than Performance Reasons. In the event
of your Involuntary Termination for any reason other than performance reasons
prior to the Vesting Date, (i) the Performance Multiple to be applied to the
number of Performance Units granted hereunder shall be the Performance Multiple
for the Performance Period as certified by the Committee; (ii) for each whole
year that has passed since the Date of Grant set forth above up to and including
the effective date of such termination, you shall be eligible to receive a
distribution of one-third (33%) of the shares of Company common stock
represented by the Performance Units granted hereunder (as adjusted for the
applicable Performance Multiple); and (iii) such shares of Company common stock
shall be distributed to you as soon as administratively practicable following
the later of (A) the date that is six months following the effective date of
such termination (to account for the six-month delay applicable to specified
employees described under “Section 409A” below) or (B) the Vesting Date, but no
later than 60 days after the later of such dates.


Due to Performance Reasons, Cause or Voluntary Termination. In the event of your
Involuntary Termination for performance reasons, Termination for Cause, or
voluntary termination prior to the Vesting Date, all Performance Units granted
hereunder shall be forfeited and canceled.


Vesting Upon a Change in Control. Upon a Change in Control of the Company (as
defined in the Plan) with an effective date on or prior to the end date of the
Performance Period, (i) all forfeiture restrictions on the Performance Units
granted hereunder shall lapse effective as of the effective date of the Change
in Control of the Company; and (ii) the Performance Multiple to be applied to
the number of Performance Units granted hereunder shall be based on the
respective Total Shareholder Return of the Company and each of the Peer
Companies over the Performance Period (using, for purposes of such Total
Shareholder Return calculations, the 30 calendar day period immediately
preceding the effective date of the Change in Control of the Company as the end
month of the Performance Period) as certified by the Committee (or its
successor).


Upon a Change in Control of the Company (as defined in the Plan) with an
effective date subsequent to the end date of the Performance Period, but prior
to the Vesting Date, (i) all forfeiture restrictions on the Performance Units
granted hereunder shall lapse effective as of the effective date of the Change
in Control of the Company; and (ii) the Performance Multiple to be applied to
the number of Performance Units granted hereunder shall be the Performance
Multiple for the Performance Period as certified by the Committee (or its
successor).


All shares of Company common stock represented by the Performance Units granted
hereunder (as adjusted for the applicable Performance Multiple) shall be
distributed to you as soon as administratively practicable following the
effective date of such Change in Control of the Company, but no later than 60
days after such date; provided, however, that if the event constituting the
Change in Control of the Company does not qualify as a change in effective
ownership or control of the Company for purposes of Section 409A, then, pursuant
to Section 13.2 of the Plan, such distribution shall be delayed until the
earliest time that such distribution would be Permissible under Section 409A.


Section 409A. The Plan and this Agreement are intended to meet the requirements
of Section 409A and shall be administered such that any payment, settlement, or
deferrals of amounts hereunder shall not be subject to any excise penalty tax
that may be imposed thereunder. The Company, in its sole discretion, shall
determine if you are a “specified employee” of the Company (as that phrase is
defined for purposes of Section 409A) on the date of your termination of
employment or your Retirement prior to the Vesting Date and whether you are
subject to any six-month delay in distribution of amounts due you under this
Agreement.







--------------------------------------------------------------------------------



Delivery of Documents. By accepting the terms of this Agreement, you consent to
the electronic delivery of documents related to your current or future
participation in the Plan (including the Plan documents; this Agreement; any
other prospectus or other documents describing the terms and conditions of the
Plan and this Award; and the Company’s then-most recent annual report to
stockholders, Annual Report on Form 10-K and definitive proxy statement), and
you acknowledge that such electronic delivery may be made by the Company, in its
sole discretion, by one or more of the following methods: (i) the posting of
such documents on the Company’s intranet website or external website; (ii) the
posting of such documents on the UBS Financial Services, Inc. website; (iii) the
delivery of such documents via the UBS Financial Services, Inc. website; (iv)
the posting of such documents to another Company intranet website or third party
internet website accessible by you; or (v) delivery via electronic mail, by
attaching such documents to such electronic email and/or including a link to
such documents on a Company intranet website or external website or third party
internet website accessible by you. Notwithstanding the foregoing, you also
acknowledge that the Company may, in its sole discretion (and as an alternative
to, or in addition to, electronic delivery) deliver a paper copy of any such
documents to you. You further acknowledge that you may receive from the Company
a paper copy of any documents delivered electronically at no cost to you by
contacting the Company (Attention: Human Resources Department) by telephone or
in writing.


Except as provided herein, this Agreement does not amend the terms and
conditions of your current employment. To read and print the applicable plan or
document, select the appropriate link below:


Annual Report
Proxy Statement
Amended and Restated EOG Resources, Inc. 2008 Omnibus Equity Compensation Plan


As part of your acceptance of this Agreement, you also agree to adhere to
Company policies, including those listed below, some of which have terms or
provisions that apply beyond the term of your employment with the Company.


Code of Business Conduct and Ethics, effective September 2018
Conflicts of Interest Policy, effective January 2020
Policy on Confidential Information, effective December 2016
Policy on Inventions, effective August 2008
Information Systems Security Policy, effective April 2020
Harassment Prevention Policy, effective January 2020
Equal Employment Opportunity Policy, effective May 2017


By accepting this Agreement, you acknowledge that you have read and agree to all
of the terms and conditions set forth above. If you decide to reject the terms
and conditions of this Agreement, you will decline your right to the Award, and
it may be cancelled.


You are advised to print a copy of this Agreement for your records and
reference.







--------------------------------------------------------------------------------



Annex A


Definitions of Certain Terms




“Performance Period” shall mean the three-year period from and including January
1 of the year immediately following the Grant Date through December 31 of the
third year immediately following the year of the Grant Date (except as provided
above under “Vesting Upon a Change in Control” in the case of a Change in
Control of the Company).


“Total Shareholder Return” for a company (i.e., for the Company or a Peer
Company) shall mean such company’s average daily closing stock price for the
month immediately preceding the commencement of the Performance Period (i.e.,
December of the year of the Grant Date) as compared to the average daily closing
stock price for the end month of the Performance Period (i.e., December of the
third year immediately following the year of the Grant Date, except as provided
above under “Vesting Upon a Change in Control” in the case of a Change in
Control of the Company), assuming the reinvestment of dividends and as adjusted
for stock splits, recapitalizations, reorganizations or other similar
adjustments or changes in the company’s capital structure, and expressed as a
percentage (positive or negative (as the case may be)). Notwithstanding the
foregoing, the Total Shareholder Return for a Replaced Peer Company (as defined
below) shall be determined as set forth in the “Total Shareholder Return –
Replaced Peer Company” definition below.


“Total Shareholder Return – Replaced Peer Company” for a Replaced Peer Company
shall mean the percentage (positive or negative (as the case may be)) equal to
the product of (A) multiplied by (B), minus 100%, where:


“(A)” is equal to 100% plus the Replaced Peer Company’s Total Shareholder
Return, and


“(B)” is equal to 100% plus the S&P 500 Oil & Gas E&P Sub Industry Index (or any
successor index thereto) (“S5OILP”) Total Shareholder Return.


“Replaced Peer Company’s Total Shareholder Return” shall mean the Replaced Peer
Company’s average daily closing stock price for the month immediately preceding
the commencement of the Performance Period (i.e., December of the year of the
Grant Date) as compared to the Replaced Peer Company’s closing stock price on
the trading day immediately preceding the Announcement Date, assuming the
reinvestment of dividends and as adjusted for stock splits, recapitalizations,
reorganizations or other similar adjustments or changes in the Replaced Peer
Company’s capital structure, and expressed as a positive or negative percentage
(as the case may be).


“S5OILP Total Shareholder Return” shall mean the S5OILP’s closing index value on
the trading day immediately preceding the Announcement Date as compared to the
S5OILP’s average daily closing index value for the end month of the Performance
Period (i.e., December of the third year immediately following the year of the
Grant Date, except as provided above under “Vesting Upon a Change in Control” in
the case of a Change in Control of the Company), as adjusted for the
reinvestment of dividends, and expressed as a positive or negative percentage
(as the case may be); provided, however, that in the event the Announcement Date
is a date in the end month of the Performance Period, then the S5OILP’s closing
index value on the trading day immediately preceding the Announcement Date shall
be compared to the S5OILP’s average daily closing index value for the subsequent
remaining trading days of the end month.


“Peer Company” shall mean each of (i) Apache Corporation (ticker symbol: APA);
(ii) Concho Resources Inc. (ticker symbol: CXO); (iii) ConocoPhillips (ticker
symbol: COP); (iv) Devon Energy Corporation (ticker symbol: DVN); (v)
Diamondback Energy, Inc. (ticker symbol: FANG); (vi) Hess Corporation (ticker
symbol: HES); (vii) Marathon Oil Corporation (ticker symbol: MRO); (viii)
Occidental Petroleum Corporation (ticker symbol: OXY); and (ix) Pioneer Natural
Resources Company (ticker symbol: PXD) (collectively, and including any Replaced
Peer Company, the “Peer Companies”); provided, however, that in the event of a
public announcement or other public disclosure during the Performance Period
regarding the execution of a definitive agreement with respect to a merger,
acquisition, consolidation or similar transaction upon the



--------------------------------------------------------------------------------



consummation of which a Peer Company will cease to be a publicly traded company
(a “Corporate Transaction”), then such Peer Company (a “Replaced Peer Company”)
shall, for purposes of the Committee’s certification referenced above and as set
forth in the “Total Shareholder Return – Replaced Peer Company” definition above
and without regard to whether the Corporate Transaction is ultimately
consummated, be replaced by S5OILP for the remainder of the Performance Period
beginning on the date that the Replaced Peer Company or its counterparty first
issues such a public announcement or other public disclosure regarding the
Corporate Transaction (such date, the “Announcement Date”); and provided
further, should any Peer Company, due to its financial performance or financial
condition (e.g., bankruptcy), cease to have its voting stock be publicly traded
(either temporarily or permanently), such Peer Company shall nevertheless
continue to be a Peer Company for purposes of the Committee’s certification
referenced above.








“TSR Rank” of the Company
among the Ten Total Companies (i.e., the Company and Nine (9) Peer Companies)


Applicable
“Performance Multiple”
1200%2175%3150%4125%5100%675%750%825%90%100%


